/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191                                                                                                                                                                                                        REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1, 11, and 12 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

...a search unit configured to retrieve an application in a dependency relationship with the application to be updated based on the attribute information; a determination unit configured to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated and the retrieved application in the dependency relationship with the application to be updated; …and a display unit configured to, when the application in the dependency relationship with the application to be updated is retrieved by the search by the search unit, display a screen prompting a user to update the application in the dependency relationship with the application to be updated, wherein the display unit displays an application in the dependency relationship with the application to be updated which is not necessary for updating the application to be updated on the screen in a state in which a selection of the application in the dependency relationship with the application to be updated which is not necessary for updating the application to be updated is impossible.


These limitations, in combination with the other claim elements, are not present in the prior art of record and would not have been obvious to a person of ordinary skill in the art at the time of the invention; thus, Claims 1-3, 5, and 7-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C. T./
Examiner, Art Unit 2191
9 September 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191